ACCEPTED
                                                                                                04-15-00021-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            3/6/2015 6:57:12 AM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK

                           FOURTH COURT OF APPEALS
                               San Antonio, Texas
                                                                              FILED IN
                                 No. 04-15-00021-CV                    4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                       03/6/2015 6:57:12 AM
        BOARD OF ADJUSTMENT OF THE CITY OF SAN                        ANTONIO,
                                                                         KEITH E. HOTTLE
                          Appellant                                            Clerk

                                             v.

                            Michael and Theresa HAYES,
                                     Appellees


         From the County Court At Law No. 10, Bexar County, Texas
                      Trial Court No. 2014CV00284
             Honorable David J. Rodriguez, Judge Presiding


             APPELLANT’S RESPONSE TO THE COURT’S ORDER

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellant, Board of Adjustment of the City of San Antonio, responds to the Court’s

Order dated February 26, 2015, as follows:

1.    Appellant filed its notice of appeal on January 15, 2015.

2.    On January 16, 2015, Appellant requested the clerk’s record and agreed to pay the

      clerk’s fee. See attached letter.

3.    Before filing the Notification of Late Record, the Clerk never advised Appellant that

      the record had been completed and did not request payment of the clerk’s fee. Thus,

      it is incorrect that an extension of time to file the clerk’s records was needed because

      appellant failed to either make arrangements to pay the clerk’s fee or pay the fee.

4.    On March 4, 2015, the Appellant contacted Clerk Daniel Cedar, Lead Operations

      Clerk, and he advised that he was recently given the task to prepare the clerk’s

      record, that the record had not been completed, and that it would not be ready until
      March 10, 2015. That was the true reason he requested an extension of time.

5.    It was not until March 5, 2015, that the clerk determined the correct amount of the

      clerk’s fee for the preparation of the record, which was immediately paid. See

      attached receipt.

                                         Respectfully submitted,

                                         LAW OFFICES OF ALBERT LÓPEZ
                                         14310 Northbrook Dr., Suite 200
                                         San Antonio, Texas 78232
                                         Telephone: (210) 404-1983
                                         Fax: (210) 404-1990

                                         By: /s/ Albert López
                                            ALBERT LÓPEZ
                                            State Bar No. 12562350
                                            alopezoffice@gmail.com
                                          ATTORNEYS FOR THE BOARD OF
                                         ADJUSTMENT OF CITY OF SAN ANTONIO

                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument served
pursuant to the rules upon David L. Earl, 745 East Mulberry, Mailbox 16, San Antonio,
Texas 78212 on March 6, 2015.


                                         /s/ Albert López
                                         Albert López